COXE, District Judge.
The joint and survivor annuity policy involved in this case was properly included in the gross estate of the decedent for estate tax purposes. Commissioner v. Wilder’s Estate, 5 Cir., 118 F.2d 281, certiorari denied 314 U.S. 634, 62 S.Ct. 67, 86 L.*998Ed. 509; Commissioner v. Clise, 9 Cir., 122 F.2d 998, certiorari denied by Supreme Court March 30, 1942, 315 U.S. 821, 62 S.Ct. 914, 86 L.Ed. 1218; Estate of Harry J. Mearkle, 45 B.T.A. 894.
I think the Commissioner correctly determined the value of the policy on the basis of the replacement cost of a comparable contract issued by the same insurance company. Estate of Harry J. Mearkle, supra. See also United States v. Ryerson, 312 U.S. 260, 61 S.Ct. 479, 85 L.Ed. 819.
The complaint is dismissed with costs.